Alico, Inc. Announces Dividend LaBelle, FL, June 8, 2009 — Alico, Inc. (NASDAQ: ALCO), a land management company, announced that at its Board of Directors meeting on June 5, 2009, the Board declared a dividend in the amount of $0.1375 per share to be paid to shareholders of record as of July 31, 2009 with payment expected on or about August 15, 2009. John R Alexander, Chairman, stated "The Board continues to carefully review the Company’s financial conditions, the current economic environment and future needs and expectations in determining its dividend recommendations.We are pleased to continue to award our shareholders with this fifteenth consecutive quarterly dividend." About Alico, Inc. Alico, Inc., a land management company operating in Central and Southwest Florida, owns approximately 135,500 acres of land located in Collier, Glades, Hendry, Lee and Polk counties. Alico is involved in various agricultural operations and real estate activities. Alico's mission is to grow its asset values through its agricultural and real estate activities to produce superior long-term returns for its shareholders. For Further Information Contact: Steven M.
